ACCEPTED
                                                              12-15-00194-cv
                                                TWELFTH COURT OF APPEALS
                                                              TYLER, TEXAS
                                                      11/24/2015 10:33:27 AM
                                                                   Pam Estes
                                                                      CLERK

   CASE NO. 12-15-00194-CV 


             IN THE 

                                             FILED IN
                                     12th COURT OF APPEALS
TWELFTH COURT OF APPEALS 
                 TYLER, TEXAS
                                     11/24/2015 10:33:27 AM
        TYLER,TEXAS 
                       PAM ESTES
                                              Clerk



    DAVID HAYES, Appellant 

               vs. 

THE STATE OF TEXAS, Appellee 



      On Appeal from the 

  County Court of Law Number 

   Henderson County, Texas 


(Trial Court Case Number C-7919) 





     BRI EF OF APPELLEE 




             Barry L. Spencer, Jr.
             Henderson County Attorney's Office
             100 E. Tyler Street, Room 100
             Athens, Texas 75751
             Telephone: (903) 675-6112
             Facsimile:    (903) 675-6192
             EMAIL:
                    barry.spencer@co.henderson.tx.us
             State Bar No.:       24013548
             ATIORNEY FOR APPELLEE
             THE STATE OF TEXAS
                  IDENTITY OF PARTIES AND COUNSEL 


APPELLANT: 
                             David Hayes

TRIAL COURT JUDGE: 
                     The Honorable D. Scott Williams 

                                         County Court at Law 

                                         Henderson County, Texas 

                                         100 E. Tyler St., Room 103 

                                         Athens, Texas 75751 

                                         (903) 675-6162 


ATTORNEY FOR THE STATE:                  Barry L Spencer, Jr. 

(for Trial and Appeal)                   Assistant County Attorney 

                                         Henderson County, Texas 

                                         100 East Tyler Street, Room 100 

                                         Athens, Texas 75751 

                                         (903) 675-6112 


ATTORNEY FOR APPELLANT:                  Mr. James H. Owen
(for Trial)                              P.O. Box 1447 

                                         Athens, Texas 75751 

                                         Tel: 903681-6487 



ATTORNEY FOR APPELLANT:                  Mr. James H. Owen
(on Appeal)                              P.O. Box 1447 

                                         Athens, Texas 75751 

                                         Tel: 903681-6487 





                                 11 

                                                TABLE OF CONTENTS 


Identity of Parties and CounseL ....................................................................................... ii 


Index of Authorities ........................................................................................................ iv 


Statement of the Case .................................................................................................... 2 


Issue Presented ............................................................................................................... 2 


Statement of Facts .......................................................................................................... 3 


Summary of Argument ..................................................................................................... 3 


Argument and Authority .................................................................................................. 4 


Conclusion ....................................................................................................................... 6 


Prayer ..............................................................................................................................6 


Statement Regarding Oral Argument .............................................................................. 6 


Certificate of Service ....................................................................................................... 7 


Certificate of Compliance with Rule 9.4 ...... ..................................................................... 7 


Appendix .......................................................................................................................... 8 





                                                                 111
                                        INDEX OF AUTHORITIES 


CASES 


Bovd v. Dean, 515 S.W.2d 753 (Tex.Civ.App.-Beaumont 1974, no writ) ..................... .4 


Field v. Anderson, 1 Tex. 437 (1846) ..............................................................................4 


Pitt v. State, 918 S.W.2d 4 (Tex. App.-Houston [14th Dist.] 1995) ................................ 4 


Seale v. McCallum, 287 S.W.45 (1926) .......................................................................... 4 




STATUTES AND RULES: 


Texas Health and Safety Code, Section 822.003 ................................................ 2,3,4,5,6 


Health and Safety Code, Section 822.0421 .................................................................... 5 


Health and Safety Code, Section 822.0424 ..................................................................... 5 





                                                        IV
                              CASE NO. 12-15-00194-CV 


                                        IN THE 


                           TWELFTH COURT OF APPEALS 


                                    TYLER, TEXAS 




                               DAVID HAYES, Appellant 


                                          vs. 


                           THE STATE OF TEXAS, Appellee 




                                 On Appeal from the 

                             County Court of Law Number 

                              Henderson County, Texas 


                          (Trial Court Case Number C-7919) 





                         APPELLEE'S BRIEF ON THE MERITS 





TO THE HONORABLE COURT OF APPEALS:

      Comes now Appellee, THE STATE OF TEXAS, by and through her attorney,

Barry. L. Spencer, Jr., and respectfully submits her brief on the merits urging that the

justice of the peace's and the trial court's order finding that Appellant's dogs be

destroyed be affirmed.

      Appellant hereby waives oral argument.




                                           1

                               STATEMENT OF THE CASE 


       On January 19, 2015, Michael "Chris" Kirkpatrick was pushing his bicycle down

the road when three dogs escaped from their enclosure and attacked him causing

serious injuries.

       On January 22, 2015 the Henderson County Sheriffs Department applied for and

received a warrant to seize the dogs, which were already in quarantine, from Appellant.

(CR at 18-20).

       On January 26, 2015, the Justice of the Peace for Precinct #2 held a hearing and

found that two of the dogs were "dangerous dogs" and ordered those two dogs

destroyed under Health and Safety Code Section 822.003.             (CR at 22).      Appellant

appealed the decision of the justice of the peace to the Henderson County Court at

Law. (CR at 16,26). Appellant requested a jury trial in said court, but the trial court

removed the case from the jury docket. (C R at 29,124).

       The trial court found there was no right to a jury trial for the case. (CR at 146).

       After a trial on the merits, the trial court found that all three dogs committed an

unprovoked attack and caused serious bodily injury to a person and that all three dogs

should be destroyed.     (CR 140-141).     See Texas Health and Safety Code, Section

822.003. 	 The Final Order was signed on May 1,2015. (CR 140-141).

       Appellant filed a Motion for New Trial on May 27,2015. (CR at 167-168). It was

denied on July 9, 2015. (CR at 176).

      Appellant filed his Notice of Appeal seeking review of the trial court's denial of his

request for a jury trial on July 30, 2015. (CR at 196).

                                  ISSUES PRESENTED

      Appellant raises one issue on appeal:

       Appellant claims the trial court erred in denying Appellant a jury trial in
the case.
                                              2

                                 STATEMENT OF FACTS 


              On January 19, 2015, Michael "Chris" Kirkpatrick was pushing his bicycle

down the road when three dogs escaped from their enclosure and attacked him causing

serious injuries.

       On January 22, 2015 the Henderson County Sheriff's Department applied for and

received a warrant to seize the dogs, which were already in quarantine, from Appellant.

(CR at 18-20).

       On January 26, 2015, the Justice of the Peace for Precinct #2 held a hearing and

found that two of the dogs were "dangerous dogs" and ordered those two dogs

destroyed under Health and Safety Code Section 822.003.             (CR at 22).     Appellant

appealed the decision of the justice of the peace to the Henderson County Court at

Law. (CR at 16,26). Appellant requested a jury trial in said court, but the trial court

removed the case from the jury docket. (CR at 29,124).

       The trial court found there was no right to a jury trial for the case. (CR at 146).

       After a trial on the merits, the trial court found that all three of the dogs committed

an unprovoked attack and caused serious bodily injury to a person and that all three

dogs should be destroyed. (CR 140-141). See Texas Health and Safety Code, Section

822.003. The Final Order was signed on May 1, 2015. (CR 140-141).

       Appellant filed a Motion for New Trial on May 27,2015. (CR at 167-168). It was

denied on July 9.2015. (CR at 176).

Appellant filed his Notice of Appeal seeking review of the trial court's denial of his

request for a jury trial on July 30, 2015. (CR at 196).

                               SUMMARY OF ARGUMENT

       Appellant had no right to appeal the determination of the Justice of the Peace

Court ordering the dogs destroyed. There is no provision in Texas Health and Safety

                                              3

Code, Subsection A for Appellant to appeal the Justice of the Peace's findings and

ordering the dogs destroyed.

       The trial court did not err in denying Appellant's request for a jury trial. There

was no right to a jury trial under Texas Health and Safety Code Chapter 822,

Subchapter A. Health and Safety Code Section 822.003 provides for a hearing to be

held not more than ten days after the warrant was issued. Nowhere in the statute is an

owner given the right to a trial or a jury trial. The statute continuously refers to the

court making the finding and decision on whether the dog(s) should be destroyed.
                                       ARGUMENT

No Right to Appeal Justice of the Peace Decision

       The trial court did not have jurisdiction to hear this case on appeal from the

Justice of the Peace Court.

       The legislature has the power to limit the right to appeal. Seale v. McCallum, 287

S.W.45 (1926); Pitt v. State, 918 S.W.2d 4 (Tex. App.-Houston [14th Dist.] 1995). The

legislature by statute, can entrust special and limited jurisdiction to justice of the peace

courts from which no appeal exists. Field v. Anderson, 1 Tex. 437 (1846); Pitt v. State,

918 S.W.2d 4 (Tex. App.-Houston [14th Dist.] 1995). The right of appeal must be

expressed in plain and ambiguous language and a statute may not be liberally

interpreted to create that right where it does not exist. Boyd v. Dean, 515 S.W.2d 753

(Tex.Civ.App.-Beaumont 1974, no writ); Pitt v. State, 918 S.W.2d 4 (Tex. App.­

Houston [14th Dist.] 1995).

      Under Chapter 822, Subchapter A of the Texas Health and Safety Code, the

legislature provided the justice courts with jurisdiction over the procedure for destruction

of dogs found to have caused serious bodily injury to a person by attacking, biting, or

mauling them. Texas Health and Safety Code Section 822.003. No right to appeal this

                                             4

determination was created by the statute; therefore the trial court did not have

jurisdiction to hear the appeal of the determination made by the justice court to destroy

the dogs.

       The legislature has created the right to appeal in other sections of Chapter 822.

Health and Safety Code, Section 822.0421 and Section 822.0424 both provide

mechanisms for appeal of a justice of the peace finding. There is no such mechanism

for appeal under Section 822.003; therefore there is no right to appeal the justice of the

peace's determination that the dogs should be destroyed under that section.

JUry Trial Request

       If the trial court did have jurisdiction to hear the appeal, the trial court did not err

in denying Appellant's request for a jury trial. There was no right to a jury trial under

Texas Health and Safety Code Chapter 822, Subchapter A. Health and Safety Code

Section 822.003 provides for a hearing to be held not more than ten days after the

warrant was issued. The purpose of the hearing is to answer three questions:

       (1) Did the dog attack, bite, or maul a person,

       (2) Did the person suffer serious bodily injury or death, and

       (3) Did the attack, bite, or mauling cause serious bodily injury or death.

      The court is not making a formal determination of whether or not the dog is a

"dangerous dog" under other sections or subchapters of the statute.

      Nowhere in the statute is an owner given the right to a trial or a jury trial. The

statute continuously refers to the court making the finding and decision on whether the

dog(s) should be destroyed.

      As of September 1,2015, some sections of Health and Safety Code Chapter 822

do give the owner the right to a jury trial for determinations; however, Section 822.003

still does not. See Health and Safety Code Section 822.0421(b).           Health and Safety

                                               5

Code Section 822.0421 (b) now provides, in part, that an owner may appeal "and is

entitled to a jury trial on request." There is no such provision under the statute

applicable in this case.

                                       CONCLUSION

       In conclusion, the justice of the peace court should have had the final decision to

destroy the dogs in this case and the County Court at Law did not have jurisdiction to

hear the appeal of this case.

       Alternately, the County Court at Law did not err in denying Appellant's request for

a jury trial because the law does not provide Appellant with the right to a jury trial of a

Texas Health and Safety Code Section 822.003 determination.

                                          PRAYER

       WHEREFORE, Appellee prays that this Court affirm the judgment that the dogs,

the subject of this case, be destroyed.

                                                   Respectfully submitted,

                                                   /s/ Barry L. Spencer, Jr.
                                                   Barry L. Spencer, Jr.
                                                   Attorney for the State
                                                   100 E. Tyler St., Room 100
                                                   Athens, Texas 75751
                                                   State Bar No. 24013548
                                                   903675-6112 Telephone
                                                   903675-6192 Facsimile
                                                   ATTORNEY FOR APPELLEE




                    STATEMENT REGARDING ORAL ARGUMENT

      Appellee respectfully requests that oral arguments in this case be waived that all

arguments that would be asserted in oral arguments have been advanced in the brief.

                                                   /s/ Barry L. Spencer, Jr.
                                                   Barry L. Spencer, Jr.
                                                   Attorney for the State
                                              6

                                  CERTIFICATE OF SERVICE

       I do hereby certify that on this, the 24th day of November, 2015, a true copy of the

Appellee's brief will be served on the following parties bye-mail or bye-service, if

available.

       ATTORNEY FOR THE APPELLANT 

       JAMES H. OWEN 

       Po Box 1447 

       Athens, Texas 75751 

       Tel: 903681-6487 

       Fax 469533-4616 

       e-mail: James.Owen@attorneyJamesOwen.com 

       SBN: 15368200 


                                                 lsI Barry L. Spencer, Jr.
                                                 Barry L. Spencer, Jr.
                                                 Attorney for the State




                       CERTIFICATE OF COMPLIANCE WITH RULE 9.4

       Using Microsoft Word word count utility, I have determined that this document

contains 1388 words, not including the "caption, identity of parties and counsel,

statement regarding oral argument, table of contents, index of authorities, statement of

issues presented, statement of jurisdiction, statement of procedural history, signature,

proof of service, certification, certificate of compliance and appendix".

                                                 lsI Barry L. Spencer, Jr.
                                                 Barry L. Spencer, Jr.
                                                 Attorney for the State




                                             7
                                            APPENDIX 


Health and Safety Code, Section 822.003 .................. '" ....................A 


Health and Safety Code, Section 822.0421 .............................. ......... 8 


Health and Safety Code, Section 822.0424 ... .................................... 8 


Order Removing Case from Jury Docket. ..... ..................................... C 


Findings of Facts and Conclusions of Law 

(Order Removing Case from Jury Docket) ........................... .............. D 


Final Order... .............................................................................. E 





                                               8

HEALTH AND SAFETY CODE CHAPTER 822. REGULATION OF ANIMALS                              Page 1 of2


        Sec. 822.003.        HEARING.       (a)     The court shall set a t           for a
 hearing to determine whether the dog caused the death of or serious
 bodily injury to a person by attacking, biting, or mauling the
 person.      The hearing must be held not later than the 10th day after
 the date on which the warrant is issued.
        (bl    The court shall               written notice of the time and place
 of the hearing to:
              (1)    the owner of the dog or the person from whom the dog
 was seized;        and
              (2)    the person who made the complaint.
        (c)    Any interested party, including                    county attorney or city
 attorney, is entitled to                         evidence at the hearing.
        (d)    The court shall order the dog destroyed if the court finds
 that the dog caused the death of a person by attacking,                          ting, or
 mauling the person.           If that finding is not made, the court shall
 order the dog released to:
              (1)    its owner;
              (2)    the person from whom the dog was seized;                or
              (3)    any other person authorized to take possession of the
 dog.
        (e)    The court may order the dog destroyed if the court finds
 that the dog caused serious bodily injury to a person by attacking,
 biting, or mauling the person.               If that f          ng is not made, the
 court shall order the dog                eased to:
              (1)    its owner;
              (2)    the person from whom the dog was seized;                or
              (3)    any other person authoriz                 to take possession of the
 dog.
        (f)    The court may not order the dog destroyed if the court
 finds that the dog caused the serious bodily injury to a person by
 attacking, biting, or maul                the person and:
              (1)    the dog was being used for the protection of a person
 or person's property, the attack, bite, or mauling occurred in an
 enclosure          which the dog was being kept, and:
                    (A)    the enclosure was reasonably certain to prevent the
 dog from                 the enclosure on its own and provided notice of the
 presence of a dog;          and




http://www.statutes.legis.state.tx.us/Docs/HS/htmlHS.822.htm
                                                                                               A

                                                                                      1112312015
HEALTH AND SAFETY CODE CHAPTER 822. REGULAnON OF ANIMALS                   Page 2 of2


                    (B)    the injured person was at least eight years of age, 

 and was trespassing in the enclosure when the attack, bite, or 

 mauling occurred; 

              (2)    the dog was not being used for the protection of a 

 person or person's property, the attack, bite, or mauling occurred in 

 an enclosure in which the dog was being kept, and the injured person 

 was at least eight years of age and was trespassing in the enclosure 

 when the attack, bite, or mauling occurred; 

              (3)    the attack, bite, or mauling occurred during an arrest 

 or other action of a peace officer while the peace officer was using 

 the dog for law enforcement purposes; 

              (4)    the dog was defending a person from an assault or 

 person's property from damage or theft by the injured person;             or 

              (5)    the injured person was younger than eight years of age, 

 the attack, bite, or mauling occurred in an enclosure in which the 

 dog was being kept, and the enclosure was reasonably certain to keep 

 a person younger than eight years of age from entering. 


 Acts 1989, 71st Leg., ch.            678, Sec. 1, eff. Sept. 1, 1989. 

 Renumbered from Health & Safety Code Sec. 822.002 and amended by Acts 

 1997, 75th Leg., ch. 99, Sec. 1, eff. Sept. 1, 1997. 





http://www.statutes.legis.state.tx.us/Docs/HS/htmlHS.822.htm               11123/2015
84(R) HB 1436 - Introduced version - Bill Text            http://www.legis.state.tx.us/tiodocs/84R1bi1ltext!htmlIHB01436I.htm



                      84R3098 JSC-F

                     By: Smithee                                                                    H.B. No. 14


                                                      A BILL TO BE ENTITLED
                                                              AN ACT
                     relating to appeals regarding dangerous dogs.
                              BE IT ENACTED BY THE LEGISLATURE OF THE STATE OF TEXAS:
                              SECTION 1. Section 822.0421, Health and Safety Code, is
                     amended to read as follows:
                              Sec. 822.0421.     DETERMINATION THAT DOG IS DANGEROUS. (a) I f
                     a person reports an incident described by Section 822.041 (2), the
                     animal control authority may investigate the incident. If, after
                     receiving the sworn statements of any witnesses, the animal control
                     authority determines the dog is a dangerous dog, the animal control
                     authority [~] shall notify the owner in writing of the
                     determination [that fact].
                               (b)   Notwithstanding any other law, including a municipal
                     ordinance, an [Aft] owner, not later than the 15th day after the date
                     the owner is notified that a dog owned by the owner is a dangerous
                     dog, may appeal the determination of the animal control authority
                     to a justice, county, or municipal court of competent jurisdiction
                     and is entitled to a jury trial on request.
                               (c)   To file an appeal under Subsection (b), the owner must:
                                       (1)  file a notice of appeal of the animal control
                     authority's dangerous dog determination with the court;
                                       (2)  attach a coPy of the determination from the animal
                     control authority; and
                                       (3)  serve a coPy of the notice of appeal on the animal
                     control authority by mailing the notice through the United States
                     Postal Service.
                              ~      An owner may appeal the decision of the justice[,
                     county,] or municipal court under Subsection (b) in the [&frffie]
                     manner described by Section 822.0424 lao appeal for other caoeo
                     froffi the justice, county, or ffiunicipal court] .
                              SECTION 2.     Section 822.0423, Health and Safety Code, is
                     amended by adding Subsection (c-l) and amending Subsection (d) to
                     read as follows:
                               (c-l)    The court shall determine the estimated costs to house
                     and care for the impounded dog during the appeal process and shall
                     set the amount of bond for an appeal adeguate to cover those
                     estimated costs.
                               (d)   An owner or person filing the action may appeal the
                     decision of the municipal or [court,] justice court[, or county
                     ~] in the manner described by Section 822.0424 [provided for
                     the appeal of cases froffi the ffiunicipal, juotice, or county court]
                              SECTION 3.     Subchapter D, Chapter 822, Health and Safety
                     Code, is amended by adding Section 822.0424 to read as follows:
                              Sec. 822.0424. APPEAL. (a)      A party to an appeal under
                     Section 822.0421(d) or a hearing under Section 822.0423 may appeal
                     the decision to a county court or county court at law in the county
                     in which the justice or municipal court is located.
                               (b)   As a condition of perfecting an appeal, not later than
                     the 10th calendar day after the date the decision is issued, the
                     appellant must file a notice of appeal and, if applicable, an appeal
                     bond in the amount determined by the court from which the appeal is


lof2                                                                                                    11116/20152:15 PM
84(R) HB 1436 - Introduced version - Bill Text           http://www.legis.state.tx.us/tlodocs/84R1billtext/htm\/HBO 1436Lhtm


                     taken.
                             {cl   Notwithstanding any other law, a county court or a
                     county court at law has jurisdiction to hear an appeal filed under
                     tr.is sectior..
                             SECTION 4.   The change in law made by this Act     ies only
                     to a determination, decision, or           under Section 822.0421 or
                     822.0423, Health and Sa       Code, as amended by this Act, or Section
                     822.0424, Health and Safety Code, as added by this Act, that occurs
                     on or after the effective date of this Act. A determination,
                     decision, or hearing that occurs before the effective date of this
                     Act is governed by the law in effect on the date the determination,
                     decision, or hearing occurred, and the former law is continued in
                     effect for that purpose.
                             SECTION 5.   This Act takes effect     ember I, 2015.




2of2                                                                                                   11116/20152:15 PM
                                                                                FILED FOR     RECORD
                                                                              ti)::k   ~m75e 0'1,lhe /tfl:iJ _day of
                                                                            • O_-5..&O·CIOCk~m
                                       CAUSE NU:MBER C-7919                   MARYMAAGAAETWRIG1-!r . .
                                                                       County Clerk, Henderson Count Ti
TIlE ST ATE OF TE:XAS                             X      IN TIm COUNTY COURT                        y, eJ(as

v.                                                X      AT LAW #1 OF

Ui\.VIU HAYES                                     x      HE~DERSON        COUNTY, TEXi\S



                        ORDER REMQVING CASE FROM JIJHY OOCKKr



          On the    Ilt-'h day of April, 2015, after the Court considered PLAINTIFF, THE STATE
OF TEXAS' Objc                                         NO.~-7919


THE STATE OP TEXAS                          §              IN THE COUNTY COURT AT LAW
                                            §
VS.                                         §              NO.1
                                            §
DAVID HAYES                                 §              HENDERSON COUNTY, TEXAS

                      fINDINGS OP PACT AND CONLUSIONSOF LAW
                              (Denial of Request for Jury Trial)

        PIN DINGS OP PACT

        1.    This case was heard on appeal from the "Order to Destroy Dangerous Doges)"

dated January 26,2015, and entered by the Justice Court, Precinct 2, of Henderson County,

Texas, the Honorable Kevin Pollock presiding.

        2.    "Defendant's Jury Demand" was filed and the jury fee was paid on February 19,

2015.

        3.    On April 16,2015, the trial court denied the request for a jury trial. and set the

matter for a bench trial instead.

        CONCLUSIONS OF LAW

        1.    In the instant appeal of the "Order to Destroy Dangerous Dog(s)", as set out

above. there is no right to a jury trial pursuant to the Texas Health & Safety Code, or any other

relevant provision of state law.

        Signed May 5. 2015.




                                                146




                                                                                                    D
                                          NO.       The Court finds that as a diI-ect result of housing the dogs during the pendency of this

case, the County of Henderson has incurred expenses in the total amount of $2,780.00.

      As a result of sald findings, IT IS ORDERED AND DECREED as follows;

      The Animal Control Office with the Henderson County Sheriff's Department is

ORDERED to humanely destroy the following Dangerous Dogs: one pit-bull known as "Jewel",

one pit-bull known as "Puppy", and one pit-bull known as "Mamas", pursuant to Texas Health

and Safety Code Section 822.004.

       It is further ORDERED that David Hayes pay to Henderson County, Texas, through tlw

County Attonlcy's Office of Henderson County, Texas, the total amount of $2,780.00 within 30

days of the signing of this order. Said amollnt is taxed as costs of this appeal.

       All other relief not expressly granted is DENIED.




                                               ~4f_
                                            Jridgc Pr'esiding